                                                                               Sigrid S. McCawley
                                                                       Telephone: (954) 377-4223
                                                                     Email: smccawley@bsfllp.com

                                               May 11, 2020

VIA ECF
The Honorable Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Juliette Bryant v. Darren K. Indyke & Richard D. Kahn, 19-10479-ALC-DCF

Dear Judge Freeman:
        We submit on behalf of Plaintiff Juliette Bryant this reply in further support of her letter
motion for a conference to address Defendants’ complete failure to participate in discovery to date
(ECF No. 27), and in response to Defendants’ letter, filed on May 8, 2020 (ECF No. 28). As set
forth in Plaintiff’s opening letter, Defendants refuse to produce documents concerning Jeffrey
Epstein’s sex-trafficking conspiracy. Instead, they offer to produce only documents that directly
mention Plaintiff’s name, and documents only from limited time periods surrounding the specific
dates on which she was abused. ECF No. 27. Defendants also failed to respond to any of Plaintiff’s
Rule 33 interrogatories. Defendants’ opposition admittedly offers no “response to the substantive
issues,” yet asks the Court to deny Plaintiff’s request for a conference because it would somehow
be “an unnecessary waste of the Court’s time.” ECF No. 28 at 1. The Court should reject
Defendants’ transparent delay tactic and order the Defendants to address their discovery
deficiencies immediately.
         Defendants’ only basis for arguing that a conference would be “premature” is that, on April
30, they promised to serve amended responses to Plaintiff’s interrogatories by the end of last week.
But not only did Defendants fail to serve amended interrogatory responses last week (despite
committing to do so), they have never even offered to amend their responses to Plaintiff’s Rule 34
requests for production. Defendants also made clear at a meet and confer held on Tuesday, May
5, that they would not be changing their positions on the threshold disputes identified in Plaintiff’s
letter. These disputes, which the parties have already conferred over for hours, are therefore ripe
for the Court’s review.
        Contrary to Defendants’ suggestion, Plaintiff has complied with her obligations to meet
and confer in good faith. She has also already produced hundreds of documents spanning over
10,000 pages. Instead, it is Defendants’ obstructionist conduct that requires immediate Court
intervention. Because this case was filed six months ago and the Court’s Rule 16 conference took
place back in February, Defendants’ failure to produce a single document or meaningfully respond
to discovery requests can only be viewed as an intentional effort to delay discovery. As just one
example, Defendants claim that they “expect” to be able to “supplement” their interrogatory
responses by May 13. But their initial responses, which are attached as exhibits to Plaintiff’s
opening letter, speak for themselves, and make clear that Defendants have not undertaken
reasonable efforts to comply with their discovery obligations or meet Court-ordered deadlines in
good faith. Where, as here, Defendants (i) refused to answer interrogatories such as “Identify all
email accounts used by Epstein or any of his employees or agents on his behalf”; (ii) failed to
provide signatures, pursuant to Rule 33(b)(5), indicating that counsel even discussed the
interrogatories with their clients before serving their responses; and (iii) did not send a single
attorney involved in the drafting of their objections to the parties’ April 27 meet and confer, leaving
Defendants unable to explain how their responses were crafted or even articulate what they meant;
it is clear that Defendants are attempting to game the process to maximize delay. Plaintiff’s
decision to curtail these dilatory tactics therefore does not fall within what the Court described as
a “pet peeve” at the February 11, 2020, conference.
        Plaintiff respectfully requests that the Court grant her request for a conference to address
these issues.


                                                       Respectfully submitted,


                                                       /s/ Sigrid S. McCawley
                                                       Sigrid S. McCawley, Esq.


cc: Counsel of Record (via ECF)
